 


109 HR 5249 IH: To amend the Foreign Assistance Act of 1961 to require recipients of United States foreign assistance to certify that the assistance will not be used to intentionally traffic in goods or services that contain counterfeit marks, and for other purposes.
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5249 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Terry (for himself, Mr. Crowley, Ms. Harris, Mr. Feeney, Mr. Holt, Mr. Osborne, Mr. Fortenberry, Mr. Rogers of Michigan, Mr. Walden of Oregon, Mr. Green of Wisconsin, Mr. Davis of Illinois, Mr. Manzullo, Mr. Meeks of New York, Mr. Pence, Mr. McCotter, and Mr. Souder) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the Foreign Assistance Act of 1961 to require recipients of United States foreign assistance to certify that the assistance will not be used to intentionally traffic in goods or services that contain counterfeit marks, and for other purposes. 
 
 
1.Certification requirement relating to trafficking in goods or services that contain counterfeit marks 
(a)AmendmentsChapter 1 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended— 
(1)by redesignating the second section 620G (as added by section 149 of Public Law 104–164 (110 Stat. 1436)) as section 620J; and 
(2)by adding at the end the following new section: 
 
620K.Certification requirement relating to trafficking in goods or services that contain counterfeit marks 
(a)Bilateral assistanceAssistance to a nongovernmental organization may be provided under this Act or any other Act for a fiscal year only if the nongovernmental organization and each subrecipient of the assistance first submits to the Government of the United States a certification described in subsection (c). 
(b)Multilateral assistanceVoluntary and assessed contributions to an international organization may be provided under this Act or any other Act for a fiscal year only if the international organization and each subrecipient first submits to the Government of the United States a certification described in subsection (c). 
(c)CertificationA certification described in this subsection is a certification that the assistance described in subsection (a) or voluntary or assessed contributions described in subsection (b), as the case may be— 
(1)will not be used to intentionally traffic in goods or services that contain counterfeit marks; and 
(2)will not be used to provide goods or services that are unauthorized by the owner or holder of the intellectual property rights (including trademarks, copyrights, and trade secrets) in such goods or services.  
(d)Suspension and termination of assistanceThe President shall suspend or terminate— 
(1)assistance described in subsection (a) with respect to a nongovernmental organization or subrecipient, or 
(2)voluntary or assessed contributions described in subsection (b) with respect to an international organization or subrecipient,in whole or in part if the President determines that any activity has occurred in violation of a certification made under subsection (c) with respect to which the assistance or voluntary or assessed contributions, as the case may be, relates. 
(e)DefinitionIn this section, the terms counterfeit mark and traffic have the meanings given those terms in section 2320 of title 18, United States Code. . 
(b)Effective dateThe certification requirements under section 620K of the Foreign Assistance Act of 1961 (as added by subsection (a) of this section) apply with respect to the provision of assistance to nongovernmental organizations and voluntary and assessed contributions to international organizations for fiscal year 2007 and subsequent fiscal years.  
 
